Opinion,
Mr. .Justice McCollum:
The plaintiffs are the owners of two pieces of land, situate in Darby borough, Delaware county, and separated by a public road. They received a conveyance of these properties in the settlement and division of their ancestor’s estate, and at a valuation of $27,000. One lot contains eight, and the other sixteen, acres. Through the eight-acre lot the defendant company built its railroad in 1884, and this suit was brought to *572recover the damages caused by its construction. It is admitted that the sixteen-acre lot is untouched, and that its market value is neither increased nor diminished by the railroad. It is a distinct tract, and it is not essential to the convenient use and occupation of the eight-acre lot. It is probable that these lots would bring more in the market, if sold separately, than if sold as one property. The value of the sixteen-acre lot is not therefore material to this issue, nor a proper factor in it. But both parties introduced evidence of its value, and neither party excepted to it, asked for instructions upon it, nor moved to strike it out.
The defendant company now complains of the use made of. this evidence by the learned judge in his charge to the jury, and that its claim, and the evidence produced to support it, were inadequately presented by him. This, as explained by the argument to sustain it, means that all the evidence relating to the value of the sixteen-acre tract and the property as a whole, should have been withdrawn from the consideration of the jury, or that an additional formula, based exclusively upon the evidence of the value of the eight-acre lot before and after the construction of the railroad, should have been suggested for the calculation of the damages.
In considering this complaint, however, we are met by a record which shows that both parties gave evidence of the cost and value of the entire property, and of the value of the lots separately. The formula suggested by the learned judge rested, therefore, upon the evidence of both parties; it was adapted to the claims of both, and was not framed in the interest dr to the prejudice of either. It allowed the jury to add the value of the sixteen acres to the value of the eight acres, and, from the value of the whole property thus ascertained, to deduct the value of the sixteen acres. It led to the same result as a calculation which excluded the value of the sixteen acres, but by a circuitous route. It was, however, adapted to the evidence produced by the litigants, and the. natural outcome of it. It called for a review and consideration of all the evidence in the case, for the purpose of determining the depreciation caused in the market value of the eight-acre lot by the location and construction of the railroad.
It was decided in Scott v. Sheakly, 3 W. 50, that if illegal *573evidence be given without objection, it is not error to consider it in the charge. The instruction complained of in this case is substantially a direction to find from all the evidence the damages to the eight-acre lot. The rule as to damages, and the legal principles governing the issue, were clearly and correctly stated. The jury were distinctly instructed to find from the evidence what the eight-acre lot would have sold for, unaffected by the railroad, and what it would have sold for as affected by it, and that the difference was the true measure of compensation. The verdict is fairly responsive to the evidence as a whole, and to that portion of it which directly estimates the value of the eight-acre lot before and after the location of the railroad. As we see no error in the charge, the specifications are dismissed, and
The judgment is affirmed.